Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-20 are rejected under 35 U.S.C. 102(b) as being anticipated by (US-2009/0309232) by Roy.
Regarding claim 1, Roy discloses in FIG. 1 and related text, e.g., a device comprising: 
a substrate (13) having a frontside surface (bottom) and an opposing backside surface (top); 
a plurality of pixel regions (15 is a photodiode; for plurality, see par. 23 “sensor pixels”) disposed in the substrate; 
an insulating layer (11 and insulator parts of interconnect stack 3) disposed on the frontside surface of the substrate; 
a bonding pad (29; the portion of it directly in contact with 7; this is the connection point for bonding wire; also, see par. 26; also, for visual presentation and evidence of Examiner’s assertion, for how bonding wire may look like, see US-2009/0185060, FIG. 16A, 24; 24 goes in and connects to M4 at the bottom) disposed on the insulating layer (see FIG. 1); and 
a material layer (27) that includes an oxide material (claim 6) disposed on the backside surface of the substrate (see FIG. 1), wherein the substrate defines a first opening (25) for partially exposing a backside surface of the bonding pad and the material layer extends along an inner side surface of the first opening defined by the substrate (see FIG. 1).
Regarding claim 2, Roy discloses in FIG. 1 and related text, e.g., further comprising a conductive feature (7) dispose on the insulating layer, the conductive feature having a bonding surface interfacing with the bonding pad (see FIG. 1).
Regarding claim 3, Roy discloses in FIG. 1 and related text, e.g., further comprising a conductive material (29; portion thereof outside of the opening, located directly above 27) disposed over the material layer on the backside surface of the substrate (see FIG. 1), the conductive material being formed of the same material as the bonding pad (they are part of a whole).
Regarding claim 4, Roy discloses in FIG. 1 and related text, e.g., wherein at least one pixel region from the plurality of pixel regions is configured to sense light transmitting through the backside surface of the substrate (see Title, par. 3, etc.).
Regarding claim 5, Roy discloses in FIG. 1 and related text, e.g., wherein the material layer extends continuously from over the backside surface over the plurality of pixel regions to the bonding pad (FIG. 1 shows only one pixel; however, this is an example pixel, showing how other pixels are to be formed; hence, layer 27 is presumed to be continuous over all the pixels that are present in FIG. 1, just like they are shown in an example pixel; at the very least, such feature is obvious to POSITA in order to simplify the processing steps of making device, by making the rest of the pixels just like example pixel).
Regarding claim 6, Roy discloses in FIG. 1 and related text, e.g., wherein the material layer (27) interfaces with the insulating layer (11 and insulator parts of interconnect stack 3) and the inner side surface of the first opening defined by the substrate (see FIG. 1).
Regarding claim 7, Roy discloses in FIG. 1 and related text, e.g., wherein the insulating layer includes a plurality of insulating layers disposed on the frontside surface of the substrate (see claim 1; at least 4 layers are distinctly disclosed).
Regarding claim 8, Roy discloses in FIG. 1 and related text, e.g., a device comprising: 
a substrate (13) having a first side (top) and an opposing second side (bottom) and a surface extending from the first side to the second side (inside opening 25); 
a pixel region (15 is a photodiode; pixel region is considered to be all such pixels on the substrate) disposed within the substrate and operable to sense radiation through the first side of the substrate (see Title);
an insulating layer (11 and insulator parts of interconnect stack 3) disposed over the second side of the substrate; 
a conductive bonding surface (7; top surface thereof) disposed within the insulating layer; 
an oxide material-containing layer (27) extending along the first side of the substrate, the surface of the substrate and the insulating layer (see FIG. 1); and 
a conductive layer (29) including a first portion disposed on the oxide material-containing layer disposed along the surface of the substrate (see FIG. 1) and a second portion disposed within the insulating layer and interfacing with the conductive bonding surface such that the second portion forms a conductive bond pad (see FIG. 1).

Regarding claim 9, Roy discloses in FIG. 1 and related text, e.g., wherein the first portion of the conductive layer interfaces with the first side of the substrate and the surface of the substrate (see FIG. 1).
Regarding claim 10, Roy discloses in FIG. 1 and related text, e.g., wherein the conductive layer includes a third portion disposed on the oxide material-containing layer disposed along the first side of the substrate (see FIG. 1; 29; specifically the portion to which numeral 29 points).
Regarding claim 11, Roy discloses in FIG. 1 and related text, e.g., wherein the third portion is spaced apart from the first portion (see FIG. 1; there is quite a distance between the above defined “third portion” (left side of the opening), and the “first portion” (right side of the opening; hence, “spaced apart”).
Regarding claim 12, Roy discloses in FIG. 1 and related text, e.g., the pixel region includes a plurality of pixel regions (see par. 23).
Regarding claim 13, Roy discloses in FIG. 1 and related text, e.g., wherein the insulating layer has a third side (this claim limitations may merit 112, 2nd indefinite rejection; no “sides” were previously specified for the “insulating layer”; only “substrate” had defined “sides”) that includes a first portion that interfaces with the second side of the substrate and a second portion that the oxide material-containing layer extend along (due to confusing nature of Applicant’s limitations above (see comment directly above), Examiner is not sure what is this supposed to mean; however, 11 portion of “insulating layer” directly contacts 13 and directly contacts 27 and appears to read on the above limitations).

Regarding claim 14, Roy discloses in FIG. 1 and related text, e.g., wherein the bonding pad extends over the oxide material containing layer extending along the second portion of the third side of the insulating layer such that the bonding pad is prevented from interfacing with the second portion of the third side of the insulating layer by the oxide material-containing layer extending along the second portion of the third side of the insulating layer (first of all, see the “third side” issue above, in claim 13; however, FIG. 1 appears to read on the limitations as best as Examiner understands them, insofar there is a portion of 29 that is directly above horizontal bottom portion of 27, and that 27 is in-between 29 and 11, thus apparently meeting limitations).
Regarding claim 15, Roy discloses in FIG. 1 and related text, e.g., wherein oxide material-containing layer extends continuously along the first side of the substrate, the surface of the substrate and to the insulating layer (see FIG. 1).
Regarding claim 16, Roy discloses in FIG. 1 and related text, e.g., a device comprising: 
a substrate having a front side and an opposing back side and a surface extending from the front side to the back side (see claims 1 & 8); 
a pixel region disposed within the substrate and operable to sense radiation through the back side of the substrate (see claims 1 & 8);
an insulating layer extending from the front side of the substrate (see claims 1 & 8); 
a conductive bonding surface disposed within the insulating layer (see claims 1 & 8); 
an oxide material-containing layer interfacing the back side and the surface of the substrate (see claims 1 & 8); and 
a conductive layer (27) including a first portion disposed directly on the oxide material- containing layer interfacing with the surface of the substrate (see FIG. 1) and a second portion disposed within the insulating layer and interfacing with the conductive bonding surface such that the second portion forms a conductive bond pad (see FIG. 1), the conductive bond pad having opposing sidewall surfaces that interface with the insulating layer (see FIG. 1).
Regarding claim 17, Roy discloses in FIG. 1 and related text, e.g., wherein the conductive layer includes a third portion disposed over the back side of the substrate (see FIG. 1) and interfacing with the oxide material-containing layer disposed over the back side of the substrate (see FIG. 1).
Regarding claim 18, Roy discloses in FIG. 1 and related text, e.g., wherein the third portion of the conductive layer is electrically isolated from the first and second portions of the conductive layer (by considering a “third portion” of another contact structure opening 25 the limitations are met (since there are inherently multiple such openings for various bonding wires and various input/output/ground signals; see as evidence of Examiner’s assertion the above-cited US-2009/0185060, which in FIG. 2 shows how such various contact openings 5 look like; to summarize, Applicant’s definition of “third portion” does not limit the portion to specific opening; it could apply to any of them; and those other ones are electrically isolated from the first and second portions of conductive layer of this opening, because otherwise the electrical signals would short out).
Regarding claim 19, Roy discloses in FIG. 1 and related text, e.g., wherein the third portion of the conductive layer is spaced apart from the second portion forming the conductive bond pad (see FIG. 1; there is quite a distance between the two; hence, “spaced apart”).
Regarding claim 20, Roy discloses in FIG. 1 and related text, e.g., wherein the conductive bonding surface is part of a conductive feature disposed within the insulating layer (see claims 1 & 8), wherein the conductive bonding surface faces the back side of the substrate (see FIG. 1), and wherein a first portion of the conductive bonding surface interfaces with the conductive bond pad (see FIG. 1) a second portion of the conductive bonding surface interfaces with the insulating layer (see FIG. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894
09/28/22

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894